Citation Nr: 9928213	
Decision Date: 09/29/99    Archive Date: 10/12/99

DOCKET NO.  92-09 256	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
Puerto Rico


THE ISSUES

1.  Entitlement to an increased rating for a scar about the 
right nasolabial fold, currently evaluated as 10 percent 
disabling.  

2.  Entitlement to an increased rating for a scar about the 
left leg, currently evaluated as 10 percent disabling.

3.  Entitlement to an increased rating for the residuals of a 
shell fragment wound to left thigh, which includes scar of 
the left thigh evaluated at 10 percent and a noncompensable 
evaluation for left hamstring, quadriceps and vastus 
intermedius muscle injury.


REPRESENTATION

Appellant represented by:	Disabled American Veterans




ATTORNEY FOR THE BOARD

J. A. Markey, Associate Counsel


INTRODUCTION

The veteran served on active duty from January 1952 to 
October 1953.  

This matter came before the Board of Veterans' Appeals 
(Board) from a May 1991 decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in San Juan, 
Puerto Rico that denied the veteran's claims for increased 
evaluations for his service-connected scar about the right 
nasolabial fold, scar about the left leg, and scar about the 
left thigh.  A notice of disagreement was received in October 
1991.  A statement of the case was issued in December 1991.  
A substantive appeal was received from the veteran in 
December 1991.  A hearing was scheduled to be held at the RO 
in May 1992 but the veteran canceled this hearing.  The Board 
remanded this matter to the RO in September 1992 and July 
1995 for further development.  

The Board notes that the service-connected disability with 
respect to the left thigh was previously characterized as a 
scar about the left thigh; however, for reasons which will be 
explained below, the disability is now characterized as the 
residuals of a shell fragment wound to left thigh, which 
includes scar of the left thigh evaluated at 10 percent and a 
noncompensable evaluation for left hamstring, quadriceps and 
vastus intermedius muscle injury.  As such, this issue with 
respect to this disability is as styled on the title page of 
this decision.  


FINDINGS OF FACT

1.  The veteran's service-connected scar about the right 
nasolabial fold is well-healed, tender, and slightly 
disfiguring.  

2.  The veteran's service-connected scar about the left leg 
is well-healed and nontender; orthopedic disability is not 
associated with this service-connected disability.

3.  The veteran's service-connected residuals of a shell 
fragment wound to left thigh consist of a well-healed, 
slightly depressed, tender scar about the left thigh; a 
slight injury to the Group XIII muscles; and a slight injury 
to the Group XIV muscles. 


CONCLUSIONS OF LAW

1.  The criteria for a disability evaluation in excess of 10 
percent for the veteran's service connected scar about the 
right nasolabial fold have not been met or approximated.  
38 U.S.C.A. § 1155, 5107 (West 1991); 38 C.F.R. §§ 4.7, 
4.118, Diagnostic Code 7800 (1998).

2.  The criteria for a disability evaluation in excess of 10 
percent for the veteran's service connected scar about the 
left leg.  38 U.S.C.A. § 1155, 5107 (West 1991); 38 C.F.R. 
§§ 4.7, 4.118, Diagnostic Codes 7804, 7805 (1998).

3.  The criteria for a disability evaluation in excess of 10 
percent for the veteran's service connected residuals of a 
shell fragment wound to left thigh have not been met or 
approximated.  38 U.S.C.A. § 1155, 5107 (West 1991); 38 
C.F.R. §§ 4.7, 4.118, Diagnostic Code 7804 (1998); and 
38 C.F.R. § 4.73, Diagnostic Codes 5313, 5314 (1998).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

Introduction and Factual Background 

Initially, the Board finds that the veteran has submitted 
evidence that is sufficient to justify a belief that these 
increased rating claims are well grounded.  38 U.S.C.A. 
§ 5107(a) (West 1991) and Murphy v Derwinski, 1 Vet.App. 78 
(1990).  With respect to these claims, all relevant evidence 
has been fully developed and, therefore, the VA's duty to 
assist the veteran has been satisfied. Id.

The record reflects that in September 1954, the RO 
established service connection for a scar about the right 
nasolabial fold, a scar about the left leg, and a scar about 
the left thigh, and assigned 10 percent evaluations to each 
of these disabilities.  (The scar of the left thigh was rated 
under Diagnostic Code 7804-5313.)  This decision was based on 
service medical records which showed that the veteran 
sustained shell fragment wounds on two occasions while 
engaged in combat during the Korean Conflict, and on the 
report of a September 1954 VA examination which showed that 
the wounds sustained resulted in a scar about the right 
nasolabial fold, a scar about the left leg, and a scar about 
the left thigh.  (The Board notes that a review of the 
service medical records reflects that the veteran sustained a 
flesh wound to the left thigh in September 1952 and 
penetrating wounds to the right side of his face and left 
lower leg in February 1953).  

In May 1991, the veteran submitted a claim for increased 
evaluations for these disabilities.  The recent, relevant 
evidence associated with the file with respect to these 
service connected disabilities includes reports of VA 
examinations and outpatient treatment records.  

Outpatient treatment records reflect that the veteran was 
seen in April 1991 complaining of pain in his left leg and 
was diagnosed with degenerative joint disease (the joint was 
not specified).  Further, they reflect that he presented in 
June 1992 with a complaint of left knee pain and was 
diagnosed with left knee arthritis, and was seen in January 
1993 again complaining of left leg pain.  

The report of a March 1993 VA examination indicates that the 
veteran complained of discomfort and pain in the right 
nasolabial fold and in the left lower extremity, noting that 
leg and thigh pains were exacerbated with standing and 
walking.  Objective findings included a left limp gait; a 
thin, 3 centimeter (cm.), well healed, tender scar on the 
right nasolabial fold, which presented no functional 
limitation or impairment, and was described as slightly 
disfiguring; a well healed, tender, slightly depressed scar 
in the left buttock fold with evidence of loss of gluteus 
muscle tissue, with no functional limitation of the 
extremities; and a healed tender, 4 X 1 cm. scar in the 
posteromedial aspect of the left knee, painful knee movement 
but within normal limits (no limitation of motion).

The report of an August 1995 VA examination indicates that 
the veteran presented with complaints of pain in the left 
calf and thigh associated with numbness.  Examination of the 
left lower extremity revealed that there was no tissue loss 
comparison, and that the muscles penetrated by the shell 
fragments included the left posterior hamstring muscles and 
the left thigh vastus medialis muscles, but that there was no 
atrophy of any left leg muscles.  Other findings included 
that there was a 1 X 4 cm. scar about the left posterior 
thigh that was non-tender, as well as a 4 X 1/2 cm. scar about 
the left medial knee that was also non-tender; both scars 
were not inflamed or swollen, had no depression, had a good 
vascular supply, no ulceration, and no adherence or 
herniations.  

Further examination of the extremity revealed no damage to 
bones, joints, or nerves, and that strength of the left 
hamstring muscles and left vastus intermedius quadriceps 
muscles showed mild weakness graded 4/5; there was no 
evidence of pain or hernia.  Range of motion studies showed 
left knee motion from 0 to 140 degrees, internal rotation to 
45 degrees, external rotation to 40 degrees; and right hip 
motion to 120 degrees in flexion, 15 degrees extension, and 
45 degrees in abduction.  There was no instability or 
crepitus of the left knee or hip.  

The diagnosis listed was residuals of a shell fragment wound 
to the left leg with healed scars.  The examiner opined that 
damage to the muscles was slight and involved muscle group 
XIII and XIV left quadriceps vastus medialis (quadriceps 
muscle), that there was no muscle atrophy, and that there was 
slight weakness of the left hamstring and left knee 
extensors.  He added that there was no functional loss of the 
left leg.  

A VA scars examination was conducted in January 1999, the 
report of which notes the veteran's complaints of numbness 
and pain on the scar areas.  The two scars about the left 
lower extremity (same measurements as noted during the August 
1995 examination) were again found to be non-tender to 
palpation and fading, with no adherence, no ulceration, no 
elevation or depression, no inflammation or edema, and no 
keloid formation or disfigurement.  Further, there was no 
underlying tissue loss, and it was found that they did not 
limit the function of the parts affected.  The diagnosis was 
residual scars, left leg, healed.  

A VA muscle examination was accomplished the same day as the 
scars examination.  The report of that examination indicates 
that the veteran had been diagnosed with degenerative joint 
disease, and that he indicated that walking, climbing stairs, 
and lifting heavy objects caused pain to flare-up.  The 
examination report also notes that the veteran's left leg 
muscles were injured due to the shell fragment wound, and 
that he recalled being treated for a laceration secondary to 
the wound.  The veteran related that current symptoms 
included severe pain, numbness, and cramps about the scar 
areas, numbness and cramps in his arms and legs, and 
difficulty walking.  

Objective findings included that the muscle groups penetrated 
included the left hamstring, quadriceps, and vastus 
intermedius, and that there was no bone, joint, nerve damage, 
or muscle herniation.  Muscle strength throughout the left 
leg was normal, and the veteran had diminished pinprick and 
smooth sensation diffusely in the arms and legs, as well as 
diminished vibration sense.  The examiner indicated that the 
veteran could "move muscle group to mild limited range with 
sufficient comfort, endurance, and strength."  Range of 
motion studies revealed that the veteran could flex the left 
knee to 130 degrees, and extend to -10 degrees, and that 
motion was not additionally limited by pain, weakness, 
fatigue, or during flare-ups.  

As a result of this examination, the veteran was diagnosed 
with degenerative joint disease of the left knee, residuals 
of shell fragment wounds to the left leg with residual healed 
scars, clinical diabetic polyneuropathy, and congenital 
bilateral knee genu varus deformities.  The examiner, who 
reviewed the file, noted that on examination the veteran had 
evidence of diabetic neuropathy with absent ankle jerks, and 
diminished pinprick and smooth sensation in the arms and 
legs, and opined that his subjective complaints were related 
to the diabetic neuropathy.  He also opined that mild 
degenerative joint disease of the left knee was related to 
the natural process of aging.  Finally, the examiner noted 
that on physical examination there were normal working 
movements of the left leg with normal excursion, strength, 
speed, coordination and endurance, and that there was no 
functional loss due to pain, range of motion, or weakness; 
and, as such, he noted that the veteran's subjective 
complaints did not correlate with this physical examination.

Essentially, it is maintained that the evaluations currently 
assigned for the veteran's service-connected disabilities are 
not adequate, given the current symptomatology of these 
disabilities.  In this regard, it is pointed out that 
disability evaluations are determined by the application of a 
schedule of ratings which is based on the average impairment 
of earning capacity.  38 U.S.C.A. § 1155 (West 1991); 
38 C.F.R. § Part 4(1998).  Separate diagnostic codes identify 
the various disabilities.  The governing regulations provide 
that the higher of two evaluations will be assigned if the 
disability more closely approximates the criteria for that 
rating.  Otherwise, the lower rating is assigned.  38 C.F.R. 
§ 4.7 (1998).  

The Board has reviewed the veteran's claim in light of the 
history of these disabilities since their onset; however, 
where, as in this case, entitlement to compensation has 
already been established and an increase in the disability 
ratings are at issue, the present level of disability is of 
primary concern.  Francisco v. Brown, 7 Vet.App. 55, 58 
(1994).


I.  Entitlement to an increased rating for a scar about the 
right nasolabial fold, currently evaluated as 10 percent 
disabling.

The Board notes that the veteran's service connected scar 
about the right nasolabial fold is rated as 10 percent 
disabling under 38 C.F.R. § 4.118, Diagnostic Code 7800 
(1998), which contemplates a moderate disfiguring scar about 
the head, face or neck.  A 20 percent evaluation is warranted 
under this code for a severely disfiguring scar, especially 
if it produces a marked deformity of the eyelids, lips, or 
auricles.  This disability could also be rated under 
38 C.F.R. § 4.118, Diagnostic Codes 7803 or 7804 (1998), both 
of which provide maximum ratings of 10 percent for 
superficial, poorly nourished scars with repeated ulceration, 
or for superficial scars that are tender or painful on 
objective demonstration, respectively.

Taking into account the medical evidence set out above, the 
Board finds that the preponderance of the evidence is against 
a rating higher than 10 percent for the service connected the 
residuals of a head injury with a scar of the right brow.  
The Board notes that the objective medical evidence shows 
that the scar about the right nasolabial fold is tender and 
slightly disfiguring.  The Board is of the opinion that these 
objective findings are at most consistent with the 10 percent 
rating under 38 C.F.R. § 4.118, Diagnostic Code 7800 (1998).  
The medical evidence does not show findings consistent with a 
30 percent evaluation under 38 C.F.R. § 4.118, Diagnostic 
Code 7800; that is, there is no indication that the veteran's 
scar about the right nasolabial fold is severely disfiguring 
and/or that it produces a marked deformity of the eyelids, 
lips, or auricles.


II.  Entitlement to an increased rating for a scar about the 
left leg, currently evaluated as 10 percent disabling

The Board notes that, currently, the veteran's service 
connected scar about the left leg is rated as 10 percent 
disabling under 38 C.F.R. § 4.118, Diagnostic Code 7804 
(1998), which provides a 10 percent evaluation for 
superficial scars that are tender or painful on objective 
demonstration.  This disability could also be rated under 
38 C.F.R. § 4.118, Diagnostic Codes 7803 (1998) which 
provides a maximum rating of 10 percent for superficial, 
poorly nourished scars with repeated ulceration, or under 
38 C.F.R. § 4.118, Diagnostic Code 7805 (1998), which rates 
scars based on the limitation of function of the part 
affected.

Taking into account the medical evidence set out above, the 
Board finds that the preponderance of the evidence is against 
a 10 percent evaluation for the service connected scar about 
the left leg.  The Board notes that the objective medical 
evidence shows that the scar about the left leg is well-
healed and non-tender, and does not cause any limitation of 
the part affected (i.e. the left knee).  The Board also notes 
that it is clear, from a review of the medical evidence of 
record, particularly the January 1999 muscle examination 
report, that the orthopedic findings regarding the left knee 
(i.e. the degenerative joint disease and limitation of 
motion) are not the manifestations of the service-connected 
scar about the left leg, nor were they caused by the shell 
fragment wounds sustained in service.  As such, these 
findings are not for consideration in evaluating the service-
connected scar about the left leg.  In any event, such 
findings related to the scar about the left leg warrant no 
higher than the 10 percent evaluation already in effect.  
That said, the Board does point out that as this disability 
has been rated as 10 percent disabling for more than twenty 
years, it is preserved and that is why the Board is finding 
that the veteran is entitled to a 10 percent evaluation for 
the scar of the left leg.  38 C.F.R. § 3.951(b) (1998).


III.  Entitlement to an increased rating for the residuals of 
a shell fragment wound to left thigh, currently evaluated as 
10 percent disabling.

The Board notes that, currently, due to an April 1999 rating 
action, the veteran's service connected residuals of a shell 
fragment wound to left thigh are rated as 10 percent 
disabling under 38 C.F.R. § 4.118, Diagnostic Code 7804 
(1998) (for the left thigh scar), and as noncompensable under 
38 C.F.R. § 4.73, Diagnostic Code 5313 (1998) (for a group 
XIII muscle injury, in this case characterized as "left 
hamstring, quadriceps and vastus intermedius muscles 
injury").  It is noted that separate ratings for the 
residuals of the shell fragment wound to the left thigh is 
appropriate in this case as the United States Court of 
Appeals for Veterans Claims (hereinafter the Court), in 
Esteban v. Brown, 6 Vet.App. 259 (1994), held that a veteran 
could be rated separately for disability involving a scar, 
disfigurement, and muscle injury, where none of the 
symptomatology for any of the conditions was duplicative or 
overlapping with the symptomatology of the other conditions 
(the ratings could then be combined).  

The Board notes that the regulatory criteria for the 
evaluation of muscle injuries were amended during the 
veteran's appeal, effective July 3, 1997.  62 Fed. Reg. 
30235-30240 (June 3, 1997).  Generally, when the regulations 
concerning entitlement to a higher rating are changed during 
the course of an appeal, the veteran is entitled to 
resolution of his claim under the criteria that is to his 
advantage.  Karnas v. Derwinski, 1 Vet. App. 308 (1991).  In 
this case, the changes do not significantly affect the 
veteran's claim and essentially leave the application of the 
provisions of Diagnostic Code 5313 (and Diagnostic Code 5314) 
unchanged.  Accordingly, the Board finds that the veteran 
will not be prejudiced by the Board's election in this 
decision to consider his claim solely based on the new 
criteria.  See Karnas, supra; Bernard v. Brown, 4 Vet. App. 
384, 394 (1993).

In any event, Diagnostic Code 7804 which provides a 10 
percent evaluation for superficial scars that are tender or 
painful on objective demonstration.  This residual (i.e. the 
scar) of the shell fragment wound to left thigh could also be 
rated under 38 C.F.R. § 4.118, Diagnostic Codes 7803 (1998) 
which provides a maximum rating of 10 percent for 
superficial, poorly nourished scars with repeated ulceration, 
or under 38 C.F.R. § 4.118, Diagnostic Code 7805 (1998), 
which rates scars based on the limitation of function of the 
part affected.

A noncompensable evaluation under Diagnostic Code 5313 
contemplates a slight injury of the Group XIII muscles (i.e. 
the posterior thigh group, hamstring complex of 2-joint 
muscles: (1) biceps femoris; (2) semimembranosus; (3) 
semitendinosus); a 10 percent evaluation under this code is 
warranted if the injury to these muscles is moderate.  

In evaluating muscle disabilities, the applicable regulation 
provides that various factors are to be considered.  The 
cardinal signs and symptoms of muscle disability are loss of 
power, weakness, lowered threshold of fatigue, fatigue-pain, 
impairment of coordination and uncertainty of movement.  
38 C.F.R. § 4.56(c) (1998).

Objective findings of a moderate disability of muscles 
include entrance and exit scars, some loss of deep fascia or 
muscle substance or impairment of muscle tonus, and loss of 
power or lower threshold of fatigue when compared to the 
sound side.  See 38 C.F.R. § 4.56(d)(2) (1998).  

Taking into account the medical evidence set out above, the 
Board finds that the preponderance of the evidence is against 
a disability evaluation higher than 10 percent for the 
service connected residuals of the shell fragment wound to 
left thigh. The Board notes that the objective medical 
evidence shows that the scar about the left thigh is well-
healed and slightly depressed, and tender (although the 
majority of the medical reports discussed above noted that 
the scar was non-tender), without evidence of ulceration, 
adherence, inflammation, or edema, and that it caused no 
functional limitation of the left lower extremity.  In any 
event, such findings related to the scar about the left thigh 
warrant no higher than the 10 percent evaluation already in 
effect in Diagnostic Code 7804.

The medical evidence of record also demonstrates that the 
injury to the Group XIII muscles is no more than slight (as 
characterized by the examiner during the August 1995 VA 
examination), and as such, a noncompensable evaluation under 
Diagnostic Code 5313 is appropriate.  A 10 percent evaluation 
is not warranted for this residual of the shell fragment 
wound to left thigh, as findings with regard to this group of 
muscles has been minimal - no tissue loss by comparison 
(although some loss noted in March 1993), and mild, if any, 
weakness.  There is no indication that the shell fragment 
wound was a through and through or deep penetrating wound (in 
fact, as noted above, it was characterized as a flesh wound), 
and there is no evidence of exit scars, loss of deep fascia 
or muscle substance or impairment of muscle tonus, or a loss 
of power or lower threshold of fatigue when compared to the 
sound side.  

However, the Board does find that since, as noted above, 
there was slight damage to the Group XIV muscles (which 
includes that vastus intermedius muscles) as a result of the 
shell fragment wound, a separate noncompensable evaluation 
(to be combined with the other residuals of a shell fragment 
wound to left thigh) is warranted under 38 C.F.R. § 4.73, 
Diagnostic Code 5314 (1998); see also Esteban, supra.  It is 
noted that previously, this disability had been combined 
under the noncompensable evaluation for "left hamstring, 
quadriceps and vastus intermedius muscles", as noted above, 
under Diagnostic Code 5313.  

Conclusion

In sum, increased evaluations for the veteran's service-
connected scar about the right nasolabial fold, residuals of 
a shell fragment wound to left thigh, and scar about the left 
leg are not warranted.  In reaching the above decision, the 
Board has considered all of the evidence and finds that it is 
not so evenly balanced as to warrant application of the 
benefit-of-the-doubt rule. See 38 U.S.C.A. § 5107(b) (West 
1991)


ORDER
The appeal is denied.




		
	E. M. KRENZER
	Member, Board of Veterans' Appeals



 

